Exhibit 10.1

 



Shanghai TCH Energy Technology Co., Ltd. and Mr. Jihua Wang

Termination of Equity Purchase Agreement and

Supplementary Amendment Agreement

 

Party A: Shanghai TCH Energy Technology Co., Ltd. (“Party A”)

 

Legal Representative: Geyun Wang

 

Address: No. 88 Century Avenue, Pudong New District, Shanghai

 

Party B: Jihua Wang

 

Address: Yanta District, Xi’an

 

This Termination Agreement is signed on March 29, 2019 in Xi’an by two parties
above.

 

All terms in this termination agreement, unless otherwise specified, are defined
in the same way as those in the Equity Purchase Agreement dated on September 30,
2018 and Supplementary Amendment Agreement of Equity Purchase Agreement dated on
November 21, 2018 signed by the two parties. (hereinafter referred to as the
“Original Equity Purchase Agreements”)

 

Whereas, Party A and Party B have not made any substantive progress in the
implementation of the Original Equity Purchase Agreements since the signing of
the Original Equity Purchase Agreements. In accordance with the actual situation
and on the basis of equal consultation and mutual understanding, Party A and
Party B have reached the following agreement:

 

1, Party A and Party B agree to terminate the Equity Purchase Agreement signed
on December 30, 2018 and Supplementary Amendment Agreement of Equity Purchase
Agreement signed on November 21, 2018 by the two parties. The Original Equity
Purchase Agreements shall be terminated upon the execution of this termination
agreement. From the date of termination of the Original Equity Purchase
Agreements, the rights and obligations of Party A and Party B under the Original
Equity Purchase Agreements shall be cancelled and terminated and shall not have
any legal effect. Party A and Party B agree not to pursue any liability of the
breach of the Original Equity Purchase Agreements by the other party in any
form.

 

2, Party A and Party B agree to assume their own costs, expenditures and losses
in any form during the negotiation, conclusion, execution and implementation of
the Original Equity Purchase Agreements.

 

3, This termination agreement shall become effective after being signed and
sealed by both parties. The applicable law and dispute resolution of this
agreement shall be subject to Equity Purchase Agreement.

 

4, Any matter that is not covered herein shall be settled by both parties
through negotiation.

 

5, This agreement is made in quadruplicate and each party holds two copies with
same legal effect.



 

Party A: Shanghai TCH Energy Technology Co., Ltd.

 

Legal Representative/Authorized Representative:

 

Party B: Jihua Wang

Authorized Representative:

